Contract on a warranty contained in a bill of sale of a horse by the defend ant to the plaintiff. At the trial in the superior court the plaintiff offered in *459evidence the bill of sale, dated January 15, 1866, which Wilkinson, J., admitted, against the objection of the defendant, although it bore no proper United States internal revenue stamp, and there was no evidence that any stamp had ever been affixed to it; and the defendant alleged exceptions, which were
C. A. Reed, for the defendant.
A. W. Boardman, for the plaintiff.

Overruled by this court.